I concur with my associate that the judgment of the trial court should be affirmed. *Page 534 
I also concur in his opinion, however, with the distinct reservation that there are still certain common-law actions which an employee may maintain against an employer which are not abrogated by the provisions of the Workmen's Compensation Act. It seems clear that such actions as libel, slander, malicious prosecution, false representations, and an action for fraud may still be maintained, although the relationship of employer and employee exists, and the facts sustaining such cause of action might involve the incidents of employment.
In the instant case, a cause of action for false representations is stated in part. The difficulty with the case of the plaintiff is that the damages alleged fall within the classification definitely provided for by the Workmen's Compensation Act, and the plaintiff, therefore, fails to allege other damages for which the law now recognizes a remedy by compensation.
The injury charged, as the result of the defendant's fraud, is the exact injury for which he is allowed and did claim compensation under the Workmen's Compensation Act.
The law does not furnish a double satisfaction for a wrong. The plaintiff claims in his pleading that he was induced to continue in his employment by reason of the fraud of his employer and suffered certain injuries thereby. Those injuries are the ones for which he claimed and was awarded compensation. If he were permitted to recover in the instant action, a double satisfaction for the same injury would follow.
I also wish to be understood as excluding from the rule of abrogation a situation where, by reason of the fraud of the employer, the employee is caused to forego his remedy under the Workmen's Compensation Act. The damage in such case would not be met by compensation under that act. There would not, as in the instant case, be a double satisfaction. *Page 535